- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT We hereby inform our shareholders and the market in general that Eletrobras signed, a contract relating to a syndicated loan, of the type A/B Loan, in the amount of US$ 500 million with the Corporacion Andina de Fomento (CAF). Part A of the loan, in the amount of US$ 125 million will be funded directly by CAF. Part B of the loan, in the amount of US$ 375 million, will be syndicated by five banks - Banco Bilbao Vizcaya Argentaria, S.A. New York Branch, Banco Santander S.A., HSBC Bank USA, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch and Sumitomo Mitsui Banking Corporation, New York Branch. The transaction has a maturity period of 10 years for Part A, and 7 years for Part B. This US$ 500 million will be incorporated into the Subsidiaries Financing Fund which was established in 2007 with the aim of providing the funds necessary for the development of energy generation and transmission projects, as well as investments in renewable sources of energy included in the Investment Program of Eletrobras. Rio de Janeiro, November 29, 2010. Armando Casado de Araújo CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 30, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
